In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered May 11, 1976, which granted the petition to the extent of directing respondent to afford him a final revocation hearing. Appeal dismissed as academic, without costs or disbursements. Petitioner is now on parole and is no longer restrained in his liberty to such an extent that he is entitled to the relief sought (see CPLR 7002, subd [a]; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Jones v Ternullo, 52 AD2d 631). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.